COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Frederick Manuel v. The State of Texas

Appellate case number:   01-14-00107-CR

Trial court case number: D-1-DC-13-904096

Trial court:             331st District Court of Travis County

        On September 17, 2014, Frederick Manuel filed Appellant’s First Motion to Extend Time
for Filing Brief. The motion is DISMISSED AS MOOT, as the record is not yet complete and
appellant’s brief is not yet due.
       Further, the court reporter is ORDERED to file, within 30 days of this order, a
supplemental record containing the items previously requested by appellant in his Motion to
Supplement Reporter’s Record filed in the 331st District Court on September 17, 2014.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually


Date: September 18, 2014